Bloodworth, J.
A motion to dismiss the bill of exceptions in this case was made on two grounds: 1st. “Because there is no proper and sufficient assignment of error made.” 3d. “Because the Woodmen of the World, W. J. Branch, and D. J. Branch were not made parties to the bill of exceptions, nor was same served on them.” The bill of exceptions contains a sufficient assignment of error, and the fijst ground of the motion to dismiss is overruled. The second ground is sustained. The Woodmen of the World is not a necessary party to the bill of exceptions. W. J. Branch, the sheriff, and D. J. Branch, his deputy, are necessary parties. Pro*683ducers Naval Stores Co. v. Brewton, 19 Ga. App. 19 (90 S. E. 735); Byrd v. Interstate Chemical Co. 19 Ga. App. 412 (91 S. E. 578), and cit. While the sheriff and his deputy acknowledged service of the bill of exceptions, they did not “agree that said case may be heard,” as provided by section 6160 (3) of the Civil Code of 1910. Marietta Paper Mfg. Co. v. Faw, 64 Ga. 450; Craig v. Webb, 70 Ga. 188 (2); Sears v. Jeffords, 119 Ga. 821, 823 (47 S. E. 186); Bullard v. Wynn, 134 Ga. 636 (1) (68 S. E. 439); Carter v. Davidson, 138 Ga. 317 (1) (75 S. E. 155); nor were they made parties by amendment as provided by section 5 of the act of 1911 (Ga. L. 1911, p. 149); Park’s Civil Code, § 6164 (b). See also Parrish v. Adams, 22 Ga. App. 170 (1) (95 S. E. 749); Coleman v. Board of Education, 136 Ga. 844 (3) (72 S. E. 159).

Writ of eiror dismissed.


Broyles, C. J., and Luke, J., concur.